Citation Nr: 0532752	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to April 11, 2001, for 
a grant of a 100 percent disability evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO), which, in pertinent part, granted the 
veteran an increased evaluation of 100 percent for his 
service-connected PTSD, effective from April 11, 2001. 

In May 2005, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
acting Veterans Law Judge.  A transcript of the veteran's 
testimony has been associated with his claims file.



FINDINGS OF FACT

1.  A May 1996 RO rating decision granted the veteran an 
increase in the evaluation assigned for his service-connected 
PTSD from 30 percent to 50 percent, effective from April 
1995; the veteran did not perfect a timely appeal to that 
decision and it is final.

2.  An April 1998 RO rating decision continued the 50 percent 
disability evaluation assigned for the service-connected 
PTSD; the veteran did not perfect an appeal to that decision 
and it is final.

3.  The veteran next reopened his claim for an increased 
rating for his service-connected PTSD in June 1998; 
psychiatric impairment sufficient for assignment of a 100 
percent disability evaluation was factually ascertainable on 
January 3, 2000. 




CONCLUSION OF LAW

An earlier effective date of January 3, 2000, for the award 
of a 100 percent evaluation for PTSD is warranted.  38 
U.S.C.A. §§ 5107, 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.157, 
3.400(o)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the October 2002 rating decision, a September 2003 
statement of the case, and a supplemental statement of the 
case dated in April 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, in a November 2003 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  In the instant appeal, a VCAA letter was issued 
after the RO decision, and in light of the notice detailed 
above, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  Enclosed 
with the letter mailed to the veteran by the RO in August 
2004 was a VA Form 21-4142, Authorization to Release 
Information, which the veteran was requested to sign in order 
to obtain private medical records sought by the Board 
pertinent to the veteran's claim.  The veteran has not 
replied to this request.  The duty to assist is not a one-way 
street. A veteran cannot passively wait for assistance in 
those circumstances where his cooperation is needed for 
evidentiary development. See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In view of the foregoing, the Board is 
constrained to find that VA has complied with the notice and 
duty to assist requirements of VCAA.

Factual Background.

Service connection for PTSD, rated as 30 percent disabling, 
was established by an RO rating determination dated in May 
1993.  Service connection was established as of September 30, 
1992. 

In a letter received in April 1995, the veteran's 
representative submitted the veteran's claim for an increased 
evaluation for his service-connected PTSD.  In response to 
this letter, the RO afforded the veteran a VA PTSD 
examination in May 1995 in connection with his claim.  On 
that examination, the veteran was noted to be a married full 
time employed policeman.  The veteran reported that his 
superiors had recently taken his gun, as they were concerned 
that he might be suicidal.  It was noted that in 1993 he had 
entered a VAMC PTSD treatment program and has since been 
receiving outpatient psychiatric treatment.  It was further 
noted that he had visited several Vietnam Vet centers and has 
regularly scheduled appointments at those facilities.  
Following a mental status examination, alcohol dependency in 
remission, PTSD, mild to moderate, and rule out a primary 
depressive or a bipolar disorder were the Axis I diagnoses.   
The examiner stated that the veteran's social functioning on 
a one to one basis was about 60 to 70 percent and in a group 
setting maybe 50 percent.

Following this examination the veteran, in June 1995, was 
hospitalized at a VA medical facility on a voluntary basis, 
with a chief complaint of threatening to kill himself and 
others.  He complained of depression for a long time. He said 
that his condition had been essentially exacerbated by recent 
derogatory treatment from his fellow police officers.  At 
hospital discharge in August 1995, dysthymia, PTSD, and 
history of alcohol abuse were the Axis I diagnoses.  The 
veteran's Global Assessment of Functioning (GAF) was assessed 
as 60.

An increased evaluation, in excess of 30 percent, for the 
veteran's service connected PTSD was denied by an RO rating 
action dated in May 1996.  The veteran was notified of this 
determination by a letter dated June 5, 1996.  A notice of 
disagreement was received from the veteran's representative 
in July 1996.  

A PTSD examination in August 1996, noted that the veteran had 
retired as a police officer in 1995 following 25 years 
service.  It was further noted that the veteran was currently 
seeing both a VA psychiatrist and a VA psychologist and had 
multiple admissions in the past to a VA Medical Center PTSD 
unit.    Following mental status examination, PTSD, severe 
and alcohol abuse in remission were the Axis I diagnoses.  
The GAF was 60.

An RO rating action in November 1996, granted the veteran an 
increased evaluation of 50 percent for his PTSD, effective 
from April 1995.  The veteran was granted a 100 percent 
rating for the period June 1995 to March 1996 pursuant to the 
provisions of 38 C.F.R. § 4.29 based on his VA 
hospitalization.  He was returned to the 50 percent schedular 
rating, effective from March 1, 1996.

He was issued a statement of the case by the RO addressing 
the issue of an increased evaluation for his service-
connected PTSD in November 1996.  His substantive appeal was 
received on June 27, 1997, more than one year from the date 
of mailing of the notification of the determination being 
appealed.  By a July 1997 letter, the veteran was notified 
that his appear was not timely.

The veteran was afforded a VA PTSD examination in August 
1997.  On this examination it was noted that the veteran was 
a retired police officer, who retired in 1995 secondary to 
inability to cope on the job.  It was further noted that he 
been married about 20 years and had no children.  It was also 
noted that he currently attends a PTSD group every week and 
desired individual therapy.  Mental status examination was 
significant for depressed mood and anxious affect.  PTSD, 
severe and alcohol abuse in remission were the Axis I 
diagnoses.  The GAF was 45-50.  The examiner stated that the 
veteran was severely socially and occupationally impaired.  
He added that the signs and symptoms of PTSD are recurring 
and limit the veteran's ability to cope with his life.     

A RO rating action dated in April 1998 continued the 
disability evaluation of 50 percent for the veteran's service 
connected PTSD.  The veteran was notified of this 
determination by letter dated April 4, 1998.  A notice of 
disagreement with this determination was received on May 19, 
1998.   The veteran was furnished a statement of the case 
dated June 10, 1998.  The veteran did not perfect an appeal 
to this determination by submitting a substantive appeal.

In June 1998, notice was received of the veteran's VA 
psychiatric hospitalization.  In July 1998, the RO granted a 
temporary total rating from June 1995 to March 1996.  In 
October 1998, the veteran's representative notified the RO 
that the veteran was hospitalized at the Coatesville VAMC for 
his service-connected PTSD from July 16, 1997 to August 13, 
1997.

An RO rating decision in March 2001 awarded the veteran a 
temporary total evaluation because of hospital treatment in 
excess of 21 days for his service-connected PTSD based on an 
admission beginning in July 1997.  This same determination 
deferred action as to an increased evaluation for the 
veteran's PTSD pending VA inpatient and outpatient records as 
well as a scheduled VA examination. 

VA medical records received in April 2001 show that the 
veteran was hospitalized beginning in July 1997 for PTSD 
symptomatology.  He was placed on medication to include 
Trazodone for his PTSD.  At hospital discharge, PTSD was 
diagnosed and the GAF score was 56 for the past year and 
currently 58.  The veteran was thereafter hospitalized 
beginning June 11, 1998 on a voluntary basis for depression 
and suicidal thoughts.  Mental status examination on this 
admission noted that the veteran was alert and oriented times 
3.  His speech was coherent and relevant.  His mood was 
dysphoric at times.  His affect was constricted at times.  He 
denied auditory and visual hallucinations.  He denied 
paranoid ideations.  There were no delusions elicited and he 
appeared to have some insight.  Judgment did not seem to be 
impaired.  Memory was not impaired.  He denied suicidal 
ideations and plans and denied homicidal ideation.  PTSD with 
depression, alcohol abuse in remission, and nicotine 
dependence, in remission were the Axis I diagnoses.  While 
hospitalized the veteran was provided group therapy and was 
noted to talk about volunteer work to help himself feel 
productive.    The GAF at hospital discharge was 55/60.

VA outpatient treatment records compiled between September 
1999 and March 2002 show the veteran's participation in 
individual and group therapy.  In December 1999, the veteran 
reported that he had a conflict with his neighbor related to 
excessively loud noise and had gotten arrested for 
threatening her.  In February 2001, it was noted that he 
interacted well during group session.

In January 2000, the veteran was admitted to a VA domiciliary 
to attend a PTSD rehabilitation residential program.  During 
his stay, the veteran reported that his PTSD symptoms include 
nightmares, flashbacks, long lasting depression at times, 
lack of interest, guilt feelings, and lack of feelings 
related to situations.  The veteran attended and actively 
participated in group therapy.  He was discharged in March 
2000 after successfully completing the program.  At 
discharge, chronic PTSD, major depression, and alcohol 
dependence were the Axis I diagnoses.  The GAF was 45. 

VA outpatient treatment records compiled between June 2000 
and April 2001 show that the veteran regularly attended group 
therapy sessions.  He was noted during this period to 
actively interact with his peers in a fairly well composed 
manner and to be a good listener.

A VA PTSD examination was afforded the veteran on April 11, 
2001.  On this examination it was noted that the veteran had 
multiple past VA psychiatric hospitalizations and reportedly 
has put a gun to his mouth three or four times with a view to 
shooting himself.  It was noted that he did not have any 
history of assaultive behavior.  The veteran reported that he 
had not worked since 1995, does not have any friends, and is 
not involved in any community activities.  He also reported 
being arrested in the past for threatening his neighbor.  On 
mental status examination, the veteran was reported to be 
dressed casually.  His mood was depressed.  Affect was 
blunted.  His speech was normal.  There were no perceptual 
problems.  His thought processes and thought content was 
normal.  There was no suicidal or homicidal ideation.  He was 
oriented to person, place, and time.  His insight and 
judgment were fair.  Impulse control was fair.  The examiner 
noted that the veteran leads a highly isolated life, does not 
socialize, and spends all his time watching TV.  PTSD and 
alcohol dependence in remission were the Axis I diagnoses.  
The veteran's GAF was 50.  The examiner noted that the 
veteran while married was very isolative and currently not 
working.  He added that the veteran could not be employed 
because of all his emotional problems.

In a letter dated in June 2002, a VA psychologist reported 
that he has been seeing the veteran since October 2001and 
that he has PTSD symptoms that have clearly impaired his 
emotional stability and ability to function in various 
contexts in his life.  He stated that the veteran regularly 
attends his therapy sessions.  He added that the veteran 
would need to remain on medication and in regular 
psychotherapy to address his PTSD and related emotional 
symptomatology.

On a VA PTSD examination in May 2002, the veteran was noted 
by his examiner to have symptoms of PTSD and major 
depression.  He also noted that the veteran is unable to work 
and is quite isolative.  The GAF was 40.

At his hearing in May 2005, the veteran related the treatment 
he has received on a continuous basis for his PTSD since the 
early 1990's.  He expressed his belief that the current 
effective date for the 100 percent evaluation for his PTSD 
was arbitrarily assigned as he has had problems with PTSD all 
along.  

Analysis

It is the veteran's contention that he has been in treatment 
for an extended period of time for his PTSD and, as a result, 
the 100 percent evaluation for this disorder should be 
retroactive to August 1995.

The veteran's disability due to PTSD is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411, in accordance with 
the General Rating Formula for Mental Disorders.  Under that 
formula, effective from November 7, 1996, VA's Schedule for 
Rating Disabilities provides, as to evaluation of disability 
due to PTSD, that a 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and
mild memory loss (such as forgetting names, directions, and 
recent events). 38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

PTSD is 70 percent disabling under DC 9411, where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, DC 9411.

The Board notes that Global Assessment of Functioning (GAF) 
scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). See Carpenter v. Brown, 8 Vet. App. 240,242 
(1995). In Carpenter, it was noted that the GAF designation 
is based on a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness," citing the DSM-IV. Id.

GAF scores ranging from 51 to 60 are defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, whichever is later, under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim and 
are not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization) (or by a VA examination after 
the claim is filed).

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a 
date within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511, 
521 (1997).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability, which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

It is the veteran's contention that the effective date 
warranted for the 100 percent rating for his PTSD, should be 
August 1995, the date he discharged from VA hospitalization 
for complaints of threatening to kill himself and others.

A review of the record reflects that the veteran's filed a 
claim for an increased rating for PTSD following this 
hospitalization and after a PTSD examination by VA in August 
1996, a RO rating action in November 1996 increased the 
disability evaluation for his PTSD to 50 percent, effective 
from April 1995, a 100 percent from June 1995 to March 1996 
pursuant to 38 C.F.R. § 4.29, and returned to a 50 percent 
rating, effective from March 1996.  The veteran did not 
perfect a timely appeal to this determination and, thus, the 
determination became final.  See 38 C.F.R. § 19.32 (2005).  A 
RO rating action in April 1998 also denied the veteran an 
increased evaluation, in excess of 50 percent, for his PTSD.  
The veteran was notified of this determination and failed to 
perfect an appeal.  Thus, the prior January 1996 and April 
1998 RO decisions are final.

The question now becomes whether there is a formal or 
informal claim for an increased rating for the service-
connected psychiatric disability prior to April 2001, and if 
so, it must then be determined when it was factually 
ascertainable that the criteria for a 100 percent rating was 
met.

The Board notes that a June 1998 VA hospitalization discharge 
summary report is considered an informal claim under 
38 C.F.R. § 3.157.  This is the first document which can be 
considered an informal claim following the April 1998 final 
RO decision.  There are no correspondences or VA treatment 
reports from the April 1998 final decision and the June 1998 
(informal claim).  Thus, an effective date prior to June 1998 
is not assignable.  The question now becomes whether it was 
factually ascertainable that the veteran met the criteria for 
a 100 percent rating between June 11, 1998 and April 10, 
2001.  

During hospitalization covering the period of January 3, 2000 
to March 29, 2000, the veteran reported having nightmares, 
flashbacks, long lasting depression, an inability to complete 
projects, problems sleeping, crying spells and guilty 
feelings.  His discharge summary revealed that the veteran's 
service-connected PTSD symptoms had a significant impact on 
his social and industrial adaptability.  This was shown in 
the veteran being assigned a GAF score of 45.  This score 
represents serious impairment in social and occupational 
functioning such as not being able to keep a job.  This 
report is consistent with the April 2001 VA examination 
report which revealed a GAF score of 50.  The examiner noted 
that the veteran was not working and that he could not be 
employed because of his emotional problems.

Records from June 1998 to January 2, 2000 do not indicate 
that the veteran's service-connected PTSD met the criteria 
for a 100 percent rating.  In this regard, when, hospitalized 
in June 1998, the veteran was found to have a GAF score of 55 
to 60 indicating moderate symptoms.  Other reports of record 
from 1998 to January 2, 2000 primarily show that the veteran 
attended group therapy for his condition.  There was, 
however, no mention in these report that that the veteran's 
PTSD symptoms met the criteria for a 100 percent rating. 

In light of the foregoing, the Board finds that the evidence 
supports the assignment of an earlier effective date of 
January 3, 2000 for the assignment of a 100 percent rating 
for PTSD.  The preponderance of the evidence, however, is 
against the claim for an effective date prior to January 3, 
2000 for the assignment of a 100 percent 


rating for PTSD; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An earlier effective date of January 3, 2000, for the 
assignment of a 100 percent disability evaluation for PTSD is 
granted.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


